DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Drawing Objections have been fully considered and are persuasive.  The Drawing Objections have been withdrawn. 
Applicant’s arguments with respect to Claim Objection of Claim 9 has been fully considered and are persuasive.  The Claim Objection of Claim 9 has been withdrawn. 
Applicant’s arguments with respect to 35 USC 112 (b) Rejections of Claims 1-10 have been fully considered and are persuasive.  The 35 USC 112 (b) Rejections of Claims 1-10 have been withdrawn. 
Allowable Subject Matter
Claims 1-10 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious 
"Bending machine (M) for bending a workpiece ... wherein: said clamping jaw is supported by a clamping jaw holder accommodating at least two clamping jaws arranged back-to-back, the clamping jaw holder being fastened in a dismountable way to a shelf guided and driven in translation on the bending arm, the ruler holder is provided with punctual fastening means of the clamping jaw holder to accommodate the clamping jaw holder separated from the shelf and to 
Searching by the Examiner yielded prior art as cited below: 
The closest prior art, Yago (US 5,884,517), hereinafter Yago, discloses a bending device which can change the direction of the bend or the workpiece, and in which the bending arm can translate across the axis of advance of the workpiece. Yago is silent to "Bending machine (M) for bending a workpiece ... CHARACTERIZED BY THE FACT THAT said clamping jaw is supported by a clamping jaw holder accommodating at least two clamping jaws arranged back-to-back, the clamping jaw holder being fastened in a dismountable way to a shelf guided and driven in translation on the bending arm, the ruler holder is provided with punctual fastening means of the clamping jaw holder to accommodate the clamping jaw holder separated from the shelf and to move it on either side of the bending axis in its starting position transversely to the advance axis of the workpiece to be bent, independently of the bending arm so that the clam ping jaw holder can be fastened again to the shelf once the bending arm is rotated 180 degrees. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725

/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725